DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information referred to in the information disclosure statements filed on 6/20/2022 has been considered as to the merits.

Claim Objections
Claims 1, 3, 5-14 and 16-18 are objected to because of the following informalities:  The word “used” is recited in claim 1, line 12.  It appears applicant intends this word to be - - user - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s original disclosure does not support the seat, leg support and chest support are manufactured in fixed relationship to one another.  Such a limitation appears to require the seat, leg and chest supports to be non-adjustable.  This does not appear to be support in Applicant’s original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrase “a combination of relative geometries of the seat, the lower leg support, and the chest support are arranged for body dimensions of the seat used so that: orient the lower legs….orient the seat user…” is unclear.  It appears applicant is trying to describe how the relative geometries of the seat, the lower leg support and the chest support are configured to orient the lower legs and the seat user in a particular position, however, clarification is required.  
Applicant’s claims attempt to define the sitting furniture by how it positions a human body located thereon (for example: orient the lower legs of the seated user at a particular angle, orient the third lumbar, pivot points of the hips and pivot points of the shoulders on a particular plane).  The position of the body is not merely dependent upon the relative geometries of the furniture but also the shape and size of the occupant.  For example, the lower legs of the seated user are oriented so that the tibia of the seat user is inclined between 0 and 10 degrees upwards from the knee.  This limitation depends on the shape and size of the user, in addition to the position of the lower leg support and the seat.  The metes and bounds of the claim cannot be determine definitively when the claim limitations are based upon a human occupant’s size and shape which is infinitely variable.  Clarification throughout the claim language is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-8, 10,  13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serber (4,650,249) in view of Palmer et al. (4,746,167).  With respect to claim 1, Serber discloses a sitting furniture comprising a seat (21), a lower leg support (12) and a chest support (30) wherein: the seat is arranged to support the posterior thigh and/or buttocks of a seated user such that the femur bone of the seated user is downwards inclined in the anterior direction at an angle of at least 40 degrees downwards in relation to the horizontal, wherein the lower leg support (12) is arranged to support the anterior side of the lower legs of the seated user and wherein the chest support (30) is arranged to support the chest of the user in a forward leaning position, wherein the sitting furniture does not include a head support and in said forward leaning position, wherein the third lumbar vertebrae body of the seated user is arranged in a support plane, which support plane is perpendicular to the sagittal plane of the user and inclined at least 65 degrees in relation to the horizontal, and in which support plane the respective pivot point of the seated user’s hip joints and the respective pivot point of the seated user’s shoulder joints are also arranged when the posture of the seated user is symmetric about the seated user’s sagittal plane.  The chest support comprises a concave shape arranged to be complementary to a corresponding convex shape of the seated user’s chest.  The concave shape comprises a concave curvature in a vertical cross-sectional plane.  The seat comprises an inclined seating surface.  The majority of the seated user’s weight is supported in the seat.  The lower leg support (12) includes a support frame (14), wherein the support frame is arranged at a point which is vertically arranged below a point at which the seat supports the seated user.  With respect to the product by process limitation that the seat, lower leg support and chest support are manufactured in fixed relationship to one another, the supports are capable of being assembled into a fixed/locked/latches relationship and therefore Serber meets this product by process limitation.  The seat, lower leg support and chest support are fixedly arranged in relation to each other when the locks and latches at pivot points (94, 95, 13, 34) are secured.  The inclination of the femur bone is achieved by a relative geometric arrangement between the seat, lower leg support and chest support.  Serber discloses all claimed elements with the exception of a support configured to support the lower legs of the user so that the tibia is inclines between 0 and 10 degrees upwards from the knee.  Serber discloses a slightly declined tibia wherein the angle can be adjusted by attaching ends (14) to engagement pins (13) at two different heights.
Palmer teaches an adjustable lower leg support wherein the leg support is adjusted to three different angles (see Figure 5) at three different pin heights (62), (63) and (64).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add an additional pin (62) to the column of pins (13) disclosed by Serber, wherein pin (62) would support the lower leg support at essentially a horizontal position, thereby resulting in a 0 degree to 10 degree upward inclined angle of the tibia from the knee of the user.  This angle allows more of a user’s weight to be placed in the legs of the user, thereby removing strain from the hips and buttocks and improving user comfort during sitting for long periods of time.
With respect to claims 3, 7, 8 and 13, Serber, as modified, fails to disclose the specifically claimed dimensions of at least 70 to 85 degree incline of the support plane, a radius of curvature between 2-3 meters, a chest support width of at least 20 cm.  These dimensions appear to have to criticality, wherein a relatively steeply inclined angle for the support plane, a relatively shallow radius of curvature and a chest support width that supports the majority of a chest width of a particular population would have worked equally as well.  The Examiner contends that these ranges constitute matters of design choice that can be arrived at with routine experimentation.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serber (4,650,249) in view of Palmer et al. (4,746,167) as applied to claims 1 and 5 above, and further in view of Brown (4,943,117).  Serber, as modified, fails to disclose a chest rest with a narrow lower part and an upper part twice as wide as the narrow lower part and plural armrest.  It would have been obvious to modify the shape of the Serber chest rest as taught by Brown since such a shape provide support and move clearance for movement of an occupant’s arms.  Furthermore, it would have been obvious to replace the single armrest disclosed in an embodiment of Serber with two armrests as taught by Brown, since such armrests allowed for arms to be comfortably rested at a natural angle.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serber (4,650,249) in view of Palmer et al. (4,746,167) as applied to claim 10 above, and further in view of Leguen et al. (7,287,815).  As disclosed above, Serber reveals all claimed elements with the exception of a seat with a rigid support layer and a non-rigid layer of granulate or gel material.  Leguen teaches a seat made with a rigid under layer and a gel material thereon.  Such a layered configuration is known to provide both support and comfort to a seat occupant and it would have been obvious to one of ordinary skill in the art to use two layers in a variety of thickness to provide an adequate amount of support and cushion.

Response to Amendment
Applicant’s amendment filed on 5/23/2022 has been considered in its entirety.  The Examiner contends that several 112 issues are still present in the amended claim set.  The Examiner maintains that Applicant is attempting to define the structure of the seat based on the occupant position within the seat, and such a position is indefinite given any occupant will have different statures which would result in different positioning upon the seat structure.  The Applicant argues that any such positioning of an occupant as claimed on the Serber chair would be mere happenstance.  The Examiner contends that the inclined chest rest, the declined seat support and the declined leg support (as modified by Palmer) creates a structure that is capable of positioning a user as claimed.  The actual position of the user will be dependent upon the size of the user and actions of the user (i.e. where they choose to position themselves within the structure) which are undeterminable.  The claims must be definite, enabling one of ordinary skill in the art to make and use the invention.  As currently claimed, one of ordinary skill in the art would need to provide a specific sitting furniture, choose a particular user and instruct the user how to position themselves on the supports to achieve the claimed invention.  The Examiner maintains that the claims are indefinite.
Applicant further argues that Serber does not disclose supports that are fixed in relationship to each other.  The supports may be adjustable, but when supporting the user, they are fixed into a support position.  In this sense, the Serber supports are indeed fixed for supporting the user.  
Applicant further argues that it would be a change to the lower support so that the user is inclined between 0 and 10 degrees.  The Examiner agrees, that a modification is required to the Serber reference.  Palmer, however, is relied upon for its teaching of  a lower support adjustable between 3 positions, one of which is horizontal.  Adding a horizontal position to the adjustable Serber lower leg support in light of the teachings of Palmer would be obvious to provide increase adjustability for the user such that more weight could be positioned onto the user’s shins, taking pressure of a user’s back.  Adding an additional adjustment stop would appear to require only routine skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636